DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities: none of the claims begin with an article.  
	Claims 1, 7, and 8 should each begin with the article “A.”
	Claims 2-6 should each begin with the article “The.”
Appropriate correction is required.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

	Regarding the polymer base, the recitation in lines 2-4 (“capable of assuming all of the chemical-physical and mechanical characteristics of an elastomer after cross-linking”) is interpreted as merely describing what the polymer based “does” (e.g., its purpose) rather than what it “is.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuri (JP 2013-159714 A, machine translation).
	With respect to claims 1 and 2, Yuri at abstract discloses a rubber composition comprising 100 parts by mass (pbm) of a diene rubber, 30 to 120 pbm of a filler containing greater than or equal to 50 mass percent of silica, and 3 to 60 pbm of a fatty acid ester oil represented by formula:

    PNG
    media_image1.png
    80
    194
    media_image1.png
    Greyscale

1 is a C7 to C21 alkyl and R2 is a C1 to C18 alkyl group or (C2H4O)n(C3H6O)mCH3, wherein n is 1 to 20 and m is 0 to 20.  Examples 1, 2, 6, and 7 each contain 100 pbm of diene rubber (70 pbm styrene butadiene (SBR) and 30 pbm polybutadiene rubber (BR)); 35 to 90 pbm of silica; and 10 to 50 pbm of methyl laurate (ester of formula C11H23COOCH3).  Id. at Table 1.  Example 3 contains methyl myristate (ester of the formula C13H27COOCH3) instead of methyl laurate.  Id.
	Yuri differs from the present claim insofar as it is silent as to i) the peak tan delta value of the polymer base and ii) the melting temperature of the plasticizing agent.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	As to i), Examples 1-3, 6, and 7 of Yuri each contain 70 pbm of SBR and 30 pbm of BR.  Id. at Table 1.  Yuri further explains that the rubber composition is preferably a blend of SBR and BR, where the content of SBR is at least 50 percent by mass or more.  Id. at ¶ 13.  Examples D and F of the present specification contain SBR and BR at about a 90:10 or 80:20 ratio relative to 100 pbw of diene rubber.  Since Yuri’s disclosed relative diene rubber (e.g., polymer base) content substantially overlaps with that in applicant’s examples, one of ordinary skill in the art would have reasonably recognized that the resulting polymer base would possess substantially similar properties to those presently claimed.
	While Yuri does not directly disclose the peak tan delta value of the polymer base, since each of the claimed components is present and rendered obvious by the teachings of Yuri, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the polymer base to possess a peak tan delta value of the polymer base within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	As to ii), “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Present 
	With respect to claim 3, Examples 1-3, 6, and 7 of Yuri each contain a plasticizing agent wherein the polar group is an ester group (methyl ester). Id. at Table 1.
	With respect to claim 4, Examples 1-3, 6, and 7 of Yuri each contain a plasticizing agent wherein the aliphatic chain has 12 or 14 carbons.  Id. at Table 1.
	With respect to claim 5, the content of fatty acid ester in Yuri is 3 to 60 pbw relative to 100 pbw of diene rubber.  Id. at claim 1.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Yuri teaches including its fatty acid ester in an amount that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plasticizing agent within the claimed range.
	With respect to claim 6, Examples 1-3, 6, and 7 of Yuri each contain a combination of SBR with BR. 
	With respect to claims 7 and 8, Yuri teaches pneumatic tire having a tread comprising the composition therein.  Id. at claim 3, ¶ 31.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763